Citation Nr: 0833965	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  00-20 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ), also claimed as secondary to a service-
connected chin scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  In 
November 2006, the Board remanded this matter for further 
development.

In an August 2008 informal hearing presentation, the veteran 
claimed that a September 1970 RO decision denying him a 
compensable rating for a shell fragment wound of the arm 
constituted a clear and unmistakable error (CUE).  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The issue of whether a December 1971 decision of the Board 
that denied entitlement to service connection for a back 
disorder and denied an increased rating for a chin scar 
should be revised or reversed on the basis of clear and 
unmistakable error is the subject of a separate Board 
decision.

The issue of entitlement to service connection for a low back 
disability is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's TMJ was incurred in or aggravated by his active 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for TMJ is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in July 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in March 1986, April 1986, February 1999, 
October 2005, and November 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for TMJ.

The veteran contends that his TMJ is the result of shrapnel 
wound injuries to the jaw sustained in service.

The veteran's service medical records reflect a wound of the 
jaw in October 1969, but are void of any diagnosis or 
treatment for TMJ.

The veteran was afforded a VA examination in March 1970 
during which he complained of jaw pain, locking, and fatigue 
in the TMJ region especially when chewing gum.  On 
examination, he had an adequate opening of his mouth.

On VA examination in January 1983, the veteran's mandible 
appeared to be intact.  With wide opening of the mouth, there 
was an occasional pop at the TMJ on the left and the right 
side.  It was noted that he had a history of being able to 
partially dislocate the TMJ on each side when he closed his 
mouth, but that the joints would then return to their 
original position.  An orthopantomogram revealed an intact 
bony mandible.  There was an impacted third molar on the 
right and the left third molar had been removed.  The 
impression was impacted third molar tooth on the right.  The 
examination was otherwise unremarkable.

The veteran was afforded a VA examination performed by a 
private oral surgeon in March 1986.  The veteran then 
complained of recent and intense stiffness and cervical 
discomfort with headaches and discomfort in the left face and 
mandible.  In addition, he had an obvious popping and 
clicking of the right and left TMJ, with greater popping on 
the right than the left.  He indicated that he thought the 
popping and clicking began after he sustained a shrapnel 
wound during service in 1969.  The impression was left facial 
pain; bilateral impacted maxillary and mandibular right third 
molars; cervical discomfort and stiffness of the left neck; 
headaches which had become more intense in the last two to 
three weeks; popping and clicking of the right and left TMJ 
joints, with greater popping on the right TMJ; old shrapnel 
wound to the chin and left anterior mandible; rule out 
derangement meniscus left and right TMJ; and right and left 
TMJ syndrome.  The examiner opined that there was possible 
derangement of the meniscus of the right and left TMJ related 
to the traumatic episode and possible trauma he received [in 
service].

The veteran was afforded a VA examination in April 1986 
during which it was noted that he developed pain in his left 
TMJ of three months in duration.  He complained that his jaw 
would catch and then slip back into place.  He complained of 
pain upon opening and closing his mouth and upon lateral 
motion of the jaws.  He was diagnosed with bilateral impacted 
maxillary and mandibular right third molars; weakness and 
derangement of the left and right TMJ; and left TMJ pain.

The veteran was afforded a VA joints examination in February 
1999.  He presented with a history of a shrapnel wound to the 
chin.  He claimed that there was a jaw fracture there, but 
the examiner could find no evidence that ever occurred.  His 
extensive history of plastic surgery from 1969 to 1972 was 
noted.  He claimed that he had chronic headaches due to TMJ 
pain due to chewing and disfigurement, although there had 
been no change to his chin scar since his last plastic 
surgical procedure.  On examination of the jaw, there was 
slight bilateral TMJ crepitance, but range of motion of the 
jaw was normal.  It was not painful to movement and very firm 
palpation over the TMJ joint both in a closed and open 
position did not reproduce pain.  Percussion did not produce 
pain over the sinusoidal areas or over the chin area where 
his scars were present.  The impression was SFW (shell 
fragment wound) to facial soft tissues over mandible.  There 
was no evidence of bony injury to the mandible or TMJ on x-
ray examination.

A VA medical record dated in February 2001 shows that he 
underwent a dental examination and complained of pain in the 
left TMJ after biting down on something three weeks prior.

An April 2002 medical record from the veteran's private 
chiropractor reflects complaints of an inability to widely 
open his mouth without experiencing jaw pain.  The 
chiropractor noted that his TMJ was in severe misalignment 
and that research had shown that the TMJ dysfunction could 
cause subluxations of the upper cervical spine which could in 
turn cause TMJ dysfunction for many years.

VA medical records dated from August 2002 to September 2005 
reflect the veteran's complaints of jaw pain, locking, 
popping, and catching.

A private medical opinion dated in February 2005 indicates 
that the veteran had a very limited opening of his mouth due 
to TMJ disorders and exhibited severe clicking and popping in 
both TMJs.  He also had severe discomfort when opening his 
mouth and pain with chewing.

The veteran was afforded a VA dental examination in October 
2005 at which time he presented with complaints of jaw 
popping, cracking, and locking.  He provided a history of a 
shrapnel injury during service in 1969 which took off the 
bottom of his chin and lip.  He stated that the blast threw 
him against a tree and that his [jaw] was wired for fear that 
he had broken his jaw.  However, his jaw was not broken.  He 
related that a VA physician diagnosed jaw problems in 1971.  
On examination, there was crepitus of the joints bilaterally 
more in the right TMJ than the left.  The examiner did not 
appreciate any loud popping.  The impression was that the 
veteran had sustained wounds to his face, but primarily in 
the chin.  The examiner stated that while there was mention 
of the veteran's jaw pain in 1970, there was no mention of 
early TMJ problems in any of the medical records.  Nor could 
he find any mention of treatment of jaw pain other than 
treatment for soft tissue injuries.  Despite evidence that 
the veteran had complained of jaw pain since 1970, the 
examiner stated that without documentation as to whether the 
TMJs were injured during service, he could not, without 
resorting to speculation, opine as to whether the veteran's 
TMJ was related to service-related shrapnel wounds.  However, 
the examiner failed to address the opinion of the private 
oral surgeon relating the veteran's TMJ to his shrapnel 
injuries.  Because the examiner did not specifically address 
the private oral surgeon's opinion finding that the veteran's 
TMJ is related to his service, in November 2006 the Board 
remanded the claim for an additional examination and opinion 
in order to reconcile the opinion of the private oral surgeon 
with the other opinions of record.

Pursuant to the Board's November 2006 remand, the veteran 
underwent a VA dental and oral examination in December 2006.  
A panoramic x-ray examination was performed, the findings of 
which were the same as those reflected in the October 2005 
examination.  On examination of the jaw, there was a forty 
millimeter opening with a hinge opening.  Left and right 
excursions were good at approximately one centimeter and 
protrusive at one centimeter plus.  Crepitus was noted as 
before on the right side which was auscultated with the use 
of a stethoscope.  The veteran indicated that the joints were 
tender to palpation.  The examiner indicated that he 
sustained injury to the facial regions [during service], but 
that there was no evidence of any hard tissue injuries.  The 
examiner noted that treatment provided was only for the soft 
tissues.  There is no evidence that the joints were treated 
during the veteran's service.  The examiner opined that while 
he complained of jaw pain on VA examination in March 1970, 
there was no mention of TMJ and the focus of the veteran's 
complaints were of soft tissue wounds.  In addition, the 
veteran did not relate any symptoms with respect to his 
joints.  The examiner also reviewed the March 1986 VA 
examination and opinion which he interpreted to mean that the 
veteran's "popping and clicking" had begun with a war 
injury as opposed to an opinion that the veteran's TMJ was 
possibly related to his service.  The examiner's impression 
was that the veteran had some degeneration of the TMJ, 
specifically more so on the right than the left.  However, 
the examiner could not provide an opinion as to whether the 
veteran's TMJ deterioration was causally or etiologically 
related to the period of active service from 1965 to 1969 
without resort to speculation.  With respect to whether the 
veteran's TMJ was aggravated by his service-connected 
residuals of shrapnel wounds, the examiner could not provide 
an opinion without resort to mere speculation.  The rationale 
provided was that while there had probably been some 
shortening of the veteran's facial muscles due to his 
injuries, that occurred approximately thirty years prior and 
it would be speculative to state whether that would have 
aggravated the TMJ, based upon the absence of any 
documentation or treatments for TMJ at the time of the 
original injury [in service], nor in the immediate years 
following the injury.  The examiner opined that the first 
treatment records that reference TMJ are dated in the 1980's 
and that to relate any condition to the incident in service 
would be resorting to mere speculation.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the October 2005 and November 2006 VA opinions are the 
most persuasive evidence.  The opinions that the veteran's 
TMJ could not be related to his service or any service-
connected disability without resort to mere speculation were 
made by VA examiners based upon reviews of the claims file, 
service medical records, and contemporaneous VA examinations.  
Specifically, the November 2006 VA examiner considered the 
March 1986 VA opinion and explained that the examiner did not 
state that the veteran's TMJ was possibly related to his 
service, but rather that the "popping and clicking" had 
begun with his injury in service.  Finally, the October 2005 
and November 2006 VA opinions are supported by thorough and 
well-reasoned rationales.

The Board has considered the March 1986 VA opinion that the 
veteran's "popping and clicking" began with an injury in 
service and that possible derangement of the meniscus of the 
right and left TMJ related to the traumatic episode and 
possible trauma he received.  However, while this opinion has 
probative value, the implied relationship between the 
veteran's TMJ and his service is too tenuous to warrant a 
grant of service connection for TMJ.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

Finally, the Board has considered the April 2002 private 
chiropractor's opinion that the veteran's cervical 
subluxations could cause TMJ dysfunction.  While this opinion 
relates his TMJ to a neck disability, the veteran is not 
service-connected for any neck disability.  Thus, there can 
be no secondary service connection for any condition 
allegedly due to a neck disability.

The veteran's post-service medical records are negative for 
any diagnosis of TMJ until many years after separation.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence shows that the veteran has TMJ, the record includes 
competent medical opinions that the veteran's TMJ could not 
be related to his service without resort to mere speculation.  
In addition, the service medical records are void of any 
diagnosis of or treatment for TMJ.  In the absence of 
competent medical evidence linking any current TMJ to 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
TMJ is a result of his service or any service-connected 
disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current TMJ was incurred in or 
aggravated by service, or is secondary to any service-
connected disability.  Therefore, service connection for TMJ 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for TMJ is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that he has a low back disability that 
is related to his service.

The veteran's service medical records include a June 1967 
clinical note which reflects complaints of a recent back 
injury about three days prior with a history of trauma one 
and one-half years prior.  The impression was lumbosacral 
myalgia.  In November 1967, the impression was moderate to 
severe lumbosacral strain and minimal rotoscoliosis.  In July 
1968, the veteran complained of recurrent back pain.  In 
March 1969, he complained of low back pain with a previous 
history of back problems that required hospitalization.  The 
diagnosis was lumbosacral strain.  However, the September 
1966 service examination and October 1969 separation 
examinations reflect normal clinical evaluations of the 
spine.

The veteran was afforded a VA examination in June 1971 at 
which time he was diagnosed with chronic lumbosacral strain 
associated with a developmental disparity in leg length.

Post-service private and VA medical records reflect 
additional complaints of pain and treatment for a low back 
disability.

A private medical opinion dated in July 1972 from Dr. R. B. 
W. states that the veteran was treated for a car accident in 
1966, but that he did not have any injury to his low back at 
that time.

Private medical opinions from Dr. G. B. H. in March 1999 and 
November 1999 state that the veteran's low back problems were 
due to the disabilities resulting from back injuries 
sustained during service.

In November 2006, the Board remanded the claim for a VA 
examination for the purpose of determining whether the 
veteran's low back disability was causally or etiologically 
related to his service and whether any pre-existing back 
disorder was aggravated by his service.  In December 2006, 
the examiner opined that there was not adequate information 
to state whether the veteran's back disability pre-existed 
his service, or if it was aggravated or permanently worsened 
by his service.  However, the examiner did not specifically 
address the June 1971 VA examination that the veteran had a 
back disability and developmental disorder, the July 1972 
private opinion that the veteran had no pre-existing back 
disability, or the March 1999 and November 1999 private 
opinions that the veteran's low back disability was related 
to his service.  Because the examiner did not specifically 
address those private medical opinions, the Board finds that 
an additional examination and opinion are necessary in order 
to reconcile the December 2006 VA medical opinion with the 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  The 
claims folder should be reviewed by the 
examiner and that review should be noted 
in the examination report.  The examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that any current 
low back disability is causally or 
etiologically related to his period of 
active service, including his in service 
complaints of and treatment for a low back 
disability.  Additionally, in addressing 
the etiology of the veteran's low back 
disability, the examiner should 
specifically opine as to whether the 
veteran's low back disability is related 
to a discrepancy in leg length, and, if 
so, whether his low back disability likely 
preexisted his entry into service, is 
congenital or developmental, and whether 
it was aggravated or permanently increased 
in severity as a result of his active 
service.  The examiner should state 
whether any permanent increase in the 
underlying pathology is due to normal 
progression of the disorder.  The examiner 
should provide the rationale for the 
opinion provided, and reconcile the 
opinion with the other opinions of record, 
including VA medical opinions dated in 
June 1971 and December 2006; and private 
medical opinions dated in July 1972, March 
1999, and November 1999.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


